***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            JEAN ST. JUSTE v. COMMISSIONER
                    OF CORRECTION
                       (AC 33424)
                        Lavine, Alvord and Keller, Js.

                                   Syllabus

The petitioner, who had been convicted in 2007, on a guilty plea, of the
   crimes of assault in the second degree and possession of a sawed-off
   shotgun, sought a writ of habeas corpus, claiming that his trial counsel
   had provided ineffective assistance in failing to inform him that his
   conviction of assault in the second degree would result in his certain
   deportation. The habeas court rendered judgment denying the habeas
   petition, from which the petitioner, on the granting of certification,
   appealed to this court, which dismissed the appeal as moot. Thereafter,
   the petitioner, on the granting of certification, appealed to our Supreme
   Court, which reversed this court’s judgment and remanded the case to
   this court with direction to consider the merits of the petitioner’s appeal.
   On appeal, the petitioner claimed that the judgment of the habeas court
   should be reversed because, under the standard set forth in Padilla v.
   Kentucky (599 U.S. 356), his trial counsel provided ineffective assistance
   in failing to advise the petitioner, prior to entering the plea agreement,
   that his assault conviction would make him subject to automatic deporta-
   tion. After the parties filed their principal briefs, the United States
   Supreme Court, in Chaidez v. United States (568 U.S. 342), held that
   Padilla does not apply retroactively to petitioners whose convictions
   had become final by the time that the Padilla decision was announced
   in March, 2010. Held that the habeas court properly denied the habeas
   petition; under the law as it existed prior to Padilla, the petitioner failed
   to sustain his burden of demonstrating that his trial counsel performed
   deficiently, as legal advice concerning the deportation consequences of a
   guilty plea was not constitutionally guaranteed prior to Padilla, appellate
   courts in Connecticut having concluded that advice concerning collat-
   eral consequences such as deportation was not within the scope of the
   constitutional protection afforded by the sixth amendment, and, thus,
   the petitioner failed to demonstrate that his counsel’s performance was
   constitutionally deficient or that it rendered his plea unintelligent or
   involuntary in a constitutional sense.
             Argued May 30—officially released July 17, 2018

                             Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, T. Santos, J.; judgment
denying the petition; thereafter, the petitioner, on the
granting of certification, appealed to this court, which
dismissed the appeal; subsequently, the petitioner, on
the granting of certification, appealed to our Supreme
Court, which reversed this court’s judgment and
remanded the matter to this court. Affirmed.
  Justine F. Miller, assigned counsel, for the appel-
lant (petitioner).
   Michele C. Lukban, senior assistant state’s attorney,
with whom, on the brief, were John C. Smriga, state’s
attorney, Adam E. Mattei, former assistant state’s attor-
ney, and Gerard P. Eisenman, former senior assistant
state’s attorney, for the appellee (respondent).
                         Opinion

   KELLER, J. This appeal returns to the Appellate Court
on remand from our Supreme Court for resolution of
the claim raised by the petitioner, Jean St. Juste. In
2011, following a grant of certification to appeal by the
habeas court, the petitioner appealed to this court from
the judgment of the habeas court denying his amended
petition for a writ of habeas corpus, which challenged
a conviction of assault in the second degree in violation
of General Statutes § 53a-60 (a) (2). The petitioner
claimed that the habeas court improperly rejected his
claim that his trial counsel had rendered ineffective
assistance because he failed to inform him that if he
were convicted of the crime of assault in the second
degree, his conviction would result in his certain depor-
tation. In 2015, this court dismissed the appeal on moot-
ness grounds. St. Juste v. Commissioner of Correction,
155 Conn. App. 164, 181, 109 A.3d 523 (2015). In 2018,
following a grant of certification to appeal, our Supreme
Court reversed the judgment of this court and remanded
the case to this court with direction to consider the
merits of the petitioner’s appeal. St. Juste v. Commis-
sioner of Correction, 328 Conn. 198, 219, 177 A.3d 1144
(2018). Having done so, we affirm the judgment of the
habeas court.
  The relevant facts and procedural history were set
forth in this court’s prior opinion, as follows: ‘‘On July
26, 2010, the petitioner filed an amended petition for
a writ of habeas corpus in which he alleged that, on
December 17, 2007, he pleaded guilty to assault in the
second degree in violation of . . . § 53a-60 (a) (2), and
guilty under the Alford doctrine1 to possession of a
sawed-off shotgun in violation of General Statutes
§ 53a-211. He was represented by Attorney Howard
Ignal. On January 28, 2008, he was sentenced pursuant
to a plea agreement to a total effective sentence of five
years incarceration, execution suspended after eigh-
teen months, followed by five years of probation. On
July 27, 2009, the petitioner, represented by Attorney
Anthony Collins, filed a motion to withdraw his guilty
pleas on the ground that at the time he entered them,
he did not understand their immigration consequences.
On November 17, 2009, the court denied the motion.
   ‘‘In his two count amended petition, the petitioner
alleged that Ignal rendered ineffective assistance of
counsel because, among other deficiencies, he (1) failed
to educate himself about the immigration consequences
of the pleas, (2) misadvised the petitioner with respect
to the immigration consequences of the pleas, and (3)
failed to meaningfully discuss with the petitioner what
immigration consequences could and/or would flow
from the pleas. The petitioner alleged that Ignal’s repre-
sentation was below that displayed by attorneys with
ordinary training and skill in the criminal law, and that
but for such representation, he would not have pleaded
guilty and he would have resolved the case in a way
that would not result in ‘deportation consequences.’ In
the second count of his petition, the petitioner alleged
that his pleas were not knowingly, voluntarily, and intel-
ligently made because he made them under the mis-
taken belief that his conviction would not subject him
to deportation. The petitioner alleged that ‘[a]s a result
of his conviction, [he] has been ordered removed from
this country by an immigration judge, and the judge’s
order has been affirmed by the Board of Immigration
Appeals.’ Additionally, the petitioner alleged that ‘[t]he
basis for the removal order was the conviction for
assault in the second degree and possession of a sawed-
off shotgun.’2
   ‘‘Following an evidentiary hearing, the habeas court
orally rendered its decision denying the petition.3 In
relevant part, the court stated that it accepted as true
the testimony of the petitioner’s trial attorney, Ignal.
The court stated: ‘[Ignal] clearly saw all of the problems
with this case, and they all spelled the word ‘‘immigra-
tion.’’ From day one, I think, he was alerted to this and
did everything he could, from what I can see, to try to
avert the ultimate result.’ The court found that Ignal
was well aware of the adverse consequences of the
pleas insofar as they involved deportation, and that he
had thoroughly discussed that issue with the petitioner.
The court rejected the claim of ineffective assistance
of counsel. Later, the court granted the petitioner’s peti-
tion for certification to appeal.’’4 (Footnotes in original.)
St. Juste v. Commissioner of Correction, supra, 155
Conn. App. 166–67. We observe that the court’s ruling
was based on its finding that the petitioner failed in
satisfying his burden to demonstrate that Ignal’s perfor-
mance was deficient. The court did not reach the issue
of whether the petitioner sustained his burden of dem-
onstrating that he was prejudiced by Ignal’s representa-
tion. Moreover, we observe that the petitioner’s claim
on appeal is limited to representation afforded to him
in connection with his guilty plea for assault in the
second degree.
   In his principal appellate brief, the petitioner argues
that the judgment of the habeas court should be
reversed because, under the standard set forth in Padi-
lla v. Kentucky, 599 U.S. 356, 130 S. Ct. 1473, 176 L.
Ed. 2d 284 (2010),5 Ignal rendered deficient representa-
tion in that, prior to entering the plea agreement, Ignal
failed to advise him ‘‘that his [assault] conviction would
make him subject to automatic deportation.’’6 More-
over, the petitioner argues that he suffered actual preju-
dice as a result of the ineffective representation because
there is a reasonable probability that, if he had known
the adverse immigration consequences of his plea, he
would not have pleaded guilty but would have pro-
ceeded to trial. After the parties filed their principal
briefs, the United States Supreme Court, in Chaidez v.
United States, 568 U.S. 342, 133 S. Ct. 1103, 185 L.
Ed. 2d 149 (2013), held that Padilla does not apply
retroactively to petitioners whose convictions had
become final by the time that the Padilla decision was
announced on March 31, 2010. See Guerra v. State,
150 Conn. App. 68, 74 n.4, 89 A.3d 1028 (interpreting
Chaidez), cert. denied, 314 Conn. 903, 99 A.3d 1168
(2014); Alcena v. Commissioner of Correction, 146
Conn. App. 370, 374, 76 A.3d 742 (same), cert. denied,
310 Conn. 948, 80 A.3d 905 (2013).
   By way of supplemental briefing, the parties have
addressed the effect of Chaidez on the present appeal.
The parties do not dispute, and we agree, that Padilla
does not apply to the petitioner. The issue correctly
framed by the parties’ supplemental briefs is whether
the petitioner has sustained his burden of demonstra-
ting that Ignal performed deficiently under the law as
it existed prior to Padilla.
   ‘‘[T]he governing legal principles in cases involving
claims of ineffective assistance of counsel arising in
connection with guilty pleas are set forth in Strickland
[v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed.
2d 674 (1984)] and Hill [v. Lockhart, 474 U.S. 52, 106
S. Ct. 366, 88 L. Ed. 2d 203 (1985)]. [According to]
Strickland, [an ineffective assistance of counsel] claim
must be supported by evidence establishing that (1)
counsel’s representation fell below an objective stan-
dard of reasonableness, and (2) counsel’s deficient per-
formance prejudiced the defense because there was a
reasonable probability that the outcome of the proceed-
ings would have been different had it not been for the
deficient performance. . . . The first prong requires a
showing that counsel made errors so serious that coun-
sel was not functioning as the counsel guaranteed . . .
by the [s]ixth [a]mendment. . . . Under . . . Hill
. . . which . . . modified the prejudice prong of the
Strickland test for claims of ineffective assistance when
the conviction resulted from a guilty plea, the evidence
must demonstrate that there is a reasonable probability
that, but for counsel’s errors, [the petitioner] would not
have pleaded guilty and would have insisted on going
to trial. . . . An ineffective assistance of counsel claim
will succeed only if both prongs [of Strickland as modi-
fied by Hill] are satisfied.’’ (Citation omitted; internal
quotation marks omitted.) Bozelko v. Commissioner of
Correction, 162 Conn. App. 716, 722–23, 133 A.3d 185,
cert. denied, 320 Conn. 926, 133 A.3d 458 (2016); see
also Carraway v. Commissioner of Correction, 317
Conn. 594, 600 n.6, 119 A.3d 1153 (2015) (clarifying
that when Hill’s prejudice standard governs, petitioners
bear burden of demonstrating that, but for counsel’s
ineffective performance, they would not have pleaded
guilty and would have proceeded to trial).
  The petitioner argues that Ignal rendered deficient
performance by failing to adequately inform him of the
inevitable deportation consequences of his guilty plea.
Prior to Padilla, however, the overwhelming majority
of state and federal courts to have considered whether
the sixth amendment’s guarantee of effective represen-
tation required attorneys to inform their clients of such
consequences decided that such advice was not consti-
tutionally guaranteed. See Chaidez v. United States,
supra, 568 U.S. 350–51. It is a settled proposition that,
prior to Padilla, appellate courts in Connecticut also
had concluded that advice concerning collateral conse-
quences such as deportation was not within the scope
of the constitutional protection afforded by the sixth
amendment. See Thiersaint v. Commissioner of Cor-
rection, 316 Conn. 89, 115–17, 111 A.3d 829 (2015), and
cases cited therein. As our Supreme Court has
explained, ‘‘even if professional norms [prior to Padilla]
required that trial counsel inform a noncitizen criminal
defendant of a plea’s virtually mandatory deportation
consequences, the rule announced in Padilla was a new
rule under Connecticut law because more than one
Connecticut court had noted . . . that such advice was
not constitutionally required.’’ Id., 116–17.
   Because the petitioner cannot demonstrate that
advice concerning deportation consequences was con-
stitutionally required prior to Padilla, he has failed to
sustain his burden of demonstrating that Ignal’s repre-
sentation was constitutionally deficient or that it ren-
dered his plea unintelligent or involuntary in a
constitutional sense. This conclusion is amply sup-
ported by this court’s pre-Padilla jurisprudence. See,
e.g., Niver v. Commissioner of Correction, 101 Conn.
App. 1, 4–5, 919 A.2d 1073 (2007) (impact of plea’s
immigration consequences on defendant is not direct
impact of plea and is not of constitutional magnitude);
State v. Aquino, 89 Conn. App. 395, 404–405, 873 A.2d
1075 (2005) (same), rev’d on other grounds, 279 Conn.
293, 901 A.2d 1194 (2006); State v. Irala, 68 Conn. App.
499, 520, 792 A.2d 109 (same),7 cert. denied, 260 Conn.
923, 797 A.2d 519, cert. denied, 537 U.S. 887, 123 S. Ct.
132, 154 L. Ed. 2d 148 (2002).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     ‘‘See North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed.
2d 162 (1970).’’ St. Juste v. Commissioner of Correction, supra, 155 Conn.
App. 166 n.1.
   2
     ‘‘[T]he record suggests that the petitioner was deported solely because
of his conviction of assault in the second degree.’’ St. Juste v. Commissioner
of Correction, supra, 155 Conn. App. 167 n.2.
   3
     ‘‘Subsequently, the court filed a signed transcript of its decision in accor-
dance with Practice Book § 64-1 (a).’’ St. Juste v. Commissioner of Correc-
tion, supra, 155 Conn. App. 167 n.3.
   4
     ‘‘In his brief before this court, the petitioner represents that he was in
the United States as a permanent legal resident and that, after he served
the eighteen month term of incarceration imposed by the trial court as a
result of his conviction of assault in the second degree and possession of
a sawed-off shotgun, he was detained in a federal facility pending his removal
from the United States. Further, the petitioner represents, and it is not in
dispute, that on April 15, 2011, he was deported to Haiti. Relying on the
September 2, 2009 decision of the United States Immigration Court ordering
the petitioner’s deportation to Haiti, the respondent acknowledges that the
petitioner’s assault conviction was a factor in his deportation.’’ St. Juste v.
Commissioner of Correction, supra, 155 Conn. App. 169.
   5
     ‘‘Padilla held that before an alien criminal defendant pleads guilty to a
criminal offense for which he is subject to deportation, his defense attorney
must advise him of the deportation consequences of his plea and resulting
conviction. On that score, the Supreme Court concluded that because depor-
tation is such a great, life-altering consequence of a criminal conviction, an
alien defendant’s plea of guilty to a deportable offense without knowledge
of that consequence cannot be considered a knowing and intelligent waiver
of his right not to be convicted of that offense unless his guilt is established
beyond a reasonable doubt at a full, fair adversary trial.’’ Guerra v. State,
150 Conn. App. 68, 72–73, 89 A.3d 1028, cert. denied, 314 Conn. 903, 99 A.3d
1168 (2014).
   6
     The petitioner argues that the evidence presented at the habeas trial
reflects that he and Ignal ‘‘did not talk much about immigration conse-
quences’’ and that Ignal merely informed him that ‘‘immigration would deal
with him’’ after he served his sentence. The petitioner does not argue that
Ignal provided him with inaccurate information concerning immigration
consequences but that he was not advised of the certainty of the immigration
consequences of his plea. The petitioner argues: ‘‘Although Attorney Ignal
never told his client that he wouldn’t get deported if he pleaded guilty, Ignal
also never told his client that he would face inevitable deportation if he did
plead guilty.’’
   7
     To the extent that the petitioner interprets isolated statements in Irala
to support his argument that advice concerning the collateral consequences
of a guilty plea, such as immigration consequences, was constitutionally
required prior to Padilla, we disagree with his interpretation of Irala.